Lee Folley, plaintiff in error, was convicted of the crime of robbery by use of firearms, with his punishment fixed at imprisonment in the state penitentiary for a term of seven years, and he appeals. The plaintiff in error was unable to give a supersedeas bond pending appeal, as required by the court, and for some months has been incarcerated in the penitentiary at McAlester. By a communication received from plaintiff in error, it is made to appear that he desires to abandon the appeal and asks that the appeal be dismissed. A cursory examination of the record indicates that there is no merit in the appeal. The request is granted, and the appeal is dismissed and a mandate ordered forthwith, directing the warden of the penitentiary to execute the judgment of the trial court, according to its terms.
DOYLE and EDWARDS, JJ., concur. *Page 340